DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/123554, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claimed “media having a temperature in the range of about 220°F” is not supported by the disclosure of the referenced application.  The illustrative examples disclose passing hot oil having temperature of 220 F, however such an example is not .   
The claimed “temperature in the range of about 220°F” is not supported by the disclosure of the referenced application since the only temperature that is disclosed in 220 F, i.e., a single point which does not support ANY range. 
The claimed “at least 683 hours” is not supported by the original specification either, since the only example  of passing oil is for exactly 683 hours and not an open end range of “at least 683 hours.”
The claimed “method of insulating building material with foam insulation” is not supported by the disclosure of the referenced application since the only paragraphs in which the clause “building material appears (such as [0006, 0012 and 0023] with reference to the corresponding PGPub 2017/0073487)  is in in connection with” surface burning characteristics of building materials” which refers to the LLDPE foam). 
Therefore, the instant application cannot be accorded the status of a continuation application and is only accorded the status of continuation-in-.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claimed subject matter is not disclosed in the specification.  See discussion above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20, 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 16, it is not apparent how the step of “applying to the surface of a pipe a linear low-density polyethylene-based foam…” is followed by the foaming the linear low-density polyethylene resin and forming a foam pipe insulation material to be applied to the surface of a pipe …” since the step of applying the foam presupposes the foam already being foamed.  Clarification is requested.
In claims 17-18, the claimed limitation of temperature in the range of about 220°F” is not understood since the range, by definition, includes two end points, and not a single point defining a “range.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed “range of about 220 F” does not further limit the “220 F” single point that is claimed in the base claim 16.  Applicant may cancel the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 22-25 and 35 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2017/0073487 to Kundu, (hereinafter “Kundy”).
	The rejection over Kundu is made in view of the filing date of 2-26-2019 accorded to the instant claims  as per discussion above. 
The rejection stands as per reasons of record.
As discussed in the previous office action, Kundu discloses a method of insulating a pipe with foam insulation, comprising: applying to the surface of a pipe (a building material) a linear low-density polyethylene-based non-
The invention as claimed,  thus, is fully anticipated by the disclosure of Kundu.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 16-20, 22-25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,593,386 to Malwitz et. al., (hereinafter “Malwitz”) in combination with US Patent 7094472 to Du Plessis et al., (hereinafter “Du Plessis”) and US Patent 4525257 to Kurtz et al., (hereinafter “Kurtz”) and further in combination with US Patent 5,589,519 to Knaus, (hereinafter “Knaus”) or US Patent 4510031 to Matsumura et al., (hereinafter “Matsumura”) and further in combination with WO02/42679 to Thermaflex International., (hereinafter “Thermaflex”).
The rejection stands as per reasons of record. 
As discussed in the previous office action, Malwitz  discloses a method of manufacturing linear low density non-crosslinked polyethylene-based foam insulating material, the method comprising: irradiating a linear low density polyethylene (LLDPE) resin and manufacturing a linear low density polyethylene-based foam from the processed linear low density polyethylene resin.  See, for example, description of Figure 3, col. 11, lines 13-33 and all other illustrative examples.  The foam manufacturing step includes the steps of injecting a blowing agent into the melted linear low density polyethylene resin; extruding the melted linear low density 
Irradiation of the LLDPE resin results in long chain branch structure as discussed by Malwitz.  See, for example, col. 9, line 66 to col. 7, line13.  
Suitable additives (such as talc, which serves as a nucleating additive as well as a pigment) are disclosed, for example, in illustrative embodiments.
LLDPE disclosed by Malwiths exhibits a melting temperatures of about 124 C, or about 255 F (Fig 12).
The process includes using manufacturing equipment configured to manufacture low density polyethylene foam.  See, for example, col. 10, lines 46-56. 
The reference does not address whether the irradiation is carried out without eliminating the thermoplastic property of the linear low density polyethylene resin.   However, since this step as disclosed in Malwitz substantially correspond to the irradiation step as disclosed in the instant application and is conducted at moderate irradiation conditions (as disclosed in Malwitz), it is reasonably believed that the irradiation step utilized in Malwitz is carried out without eliminating the thermoplastic 
Malwitz, while expressly disclosing suitability of LLDPE for the foams of its invention, Malwitz does not address the melt index (MI) of suitable LLDPE, thus implying that LLDPE of any known MI are suitable for its invention.  
Manwitz does not address whether the linear low density polyethylene-based foam has a maximum operating temperature of about 220  F and whether the linear low density polyethylene-based foamdisclosed by  Malwitz meets the ASTM C411 standard for hot-surface performance of high-temperature thermal insulation when tested at temperatures up to about 220 F. However, since this LLDPE foams disclosed by Malwits obtained from material that is substantially identical to the materials disclosind in the instant specification and via a process that  substantially correspond to the process as disclosed in the instant application, it is reasonably believed that the LLDPE foams disclosed by Malwitz exhibit all the same properties as the foams disclosed in the instant application.  The burden is shifted to the applicants to provide factual evidence to the contrary.

Thus selecting ethylenic resins of the claims initial MI would have been obvious as common Mi of polyethylenes used for foam applications.
In addition, both Du Plessis and Kurtz discuss in great detail how the properties of irradiated polyethylenes (and the final products obtained from such irradiated resins) vary depending on levels of irradiation applied, which results in reduction of MI and changes in other properties, such as viscosity, etc.  Moreover, Malwitz expressly discloses that reduction in MI should be at least 20 % and as high as 98 % and in in illustrative examples discloses reduction of MI by 10 folds.   Thus, in addition to the clear ability of one of ordinary skill in the art to vary irradiation and, thus, MI of the irradiated polyethylene to obtain irradiated polyethylene of any desired property depending on the application,  Malwits also provides express disclosure on the level of decrease in MI for the polyethylenes suitable for 
Malwitz does not expressly disclose the step of applying the foams to the surface of a pipe.
However, Malwits expressly discloses that polyethylene based foams are known to be suitable as thermal isulation (background) and also discloses that the foams obtained from irradiated LLDPE of its invention exhibit improved properties, including temperature resistance. 
Thermaflex further discloses that foams based on LLDPE are  knwn for use as insulation for pipes (such as hot water or high or low pressure steam pope conduits).  See the entire document, background.  Thermaflex further discloses that foams suitable for high temperature pipe insolation should exhibit high flexibility and other desirable properties, i.e., the properties that are exhibited by the foams of Malwitz.
Therefore, since use of polyethylene foams based on LLDPE or LDPE is known for thermal insulation of hot eater and steam conducting 
The step of “passing media having a temperature in the range of about 220°F through the portion of the pipe on which the linear low-density polyethylene foam is applied” for a certain period of time is merely a step of measuring the hot-surface performance of high-temperature thermal foam pipe insulation in accordance with the ASTM C411 test.  The ASTM C411 calls for the tested material to be applied to a surface heated at a specific temperature in excess of 200 F for a specific period of time of at least 96 hours and then checking the material for its hot surface performance. 
It is noted that this step is disclosed in the instant specification and performed in the illustrative examples of the instant application solely for the purpose of testing the hot surface performance of the insulating foam material obtained from the disclosed PP based foamed materials. 
Therefore, performing the steps of “passing media having a temperature in the range of about 220°F through the portion of the pipe on . 

Response to Arguments
Applicant's arguments filed 12-3-2020 have been fully considered but they are not persuasive. With respect to the priority accorded  to the instant application that applicants argue that the claims as amended are now fully supported by the parent applications.  However, as stated above, the amendment to the claims are insufficient and the claims as amended are still not fully supported by the parent application.  
Similarly, the applicants argue that Kundu does not constitute a valid prior art based on the amendment to the claims, thus rejections of claim over Kundu should be withdrawn.  As discussed above, the amendment to 
With respect to the rejection of claims over Malvitz in combination with Du Plessis, Kurtz, Knaus  or Matsumura and further in combination with Thermaflex, the applicants argue that   “The Office Action suggests that Malwitz discloses a melting temperature of about 1240C, or about 2250F in Figure 12. However, a careful reading of Maltwitz discloses that this is the melting temperature of non-irradiated material. In fact, Malwitz states at Column 6, Lines 37-38 (emphasis added): "FIG. 12 shows the melting point for conventional LLDPE centered around 1240C". The melting point of irradiated foam, consistent with the teachings of Malwitz and the present technology, has a melting point that has shifted to a significantly lower melting temperature. Thus, contrary to the position of the Office Action, Malwitz does not disclose foam made from a resin with its melt index reduce that meets the ASTM C411 standard for hot-surface performance as presently recited by amended claim 16.”
The examiner regrets an obvious typo in the previous office action, which type referred to 124 C as “about 225 F.”  The actual conversion of 224 C to Fahrenheit is “255.2” or “about 255, not 225.”  This is a clear and obvious type and the applicants, being ordinary artisans should have notice 
It is noted, that the ALL the melting points reported for compositions containing irradiated LLDPE (even those including recycled LLDPE as in figures 15 and 16) exhibit a melting point in excess of 220 F.    Therefore, the applicants arguments constitute a mere argument without any scientific basis or any factual evidence to support the arguments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ